Citation Nr: 1535616	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right medial collateral ligament strain.  

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.  

In April 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  From February 29, 2008, through July 15, 2014, the Veteran's right medial collateral ligament strain was manifested by recurrent instability which was productive of severe impairment.  

2.  On and after July 16, 2014, the Veteran's right medial collateral ligament strain has been manifested by recurrent instability which has been productive of no more than slight impairment.  

3.  Since service connection became effective February 29, 2008, the Veteran's residuals of a right knee injury have been manifested primarily by complaints of pain, right knee, extension to 0 degrees, and flexion to no less than 120 degrees.  


CONCLUSIONS OF LAW

1.  From February 29, 2008, through July 15, 2014, the criteria were met for a 30 percent rating for right medial collateral ligament strain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

2.  On and after July 16, 2014, the criteria have not been met for a rating in excess of 10 percent for right medial collateral ligament strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

3.  Since service connection became effective February 29, 2008, the criteria have not been met for a rating in excess of 10 percent for the residuals of a right knee injury.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claims of entitlement to an increased ratings for the service-connected right medial collateral ligament strain and the residuals of a right knee injury.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.  

In February 2008, the RO received the Veteran's claim of entitlement to service connection for a right knee disorder.  After the claim was received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify was satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist included helping claimants to obtain service treatment records and other pertinent records, including VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the Veteran's service treatment records, including his post-service treatment by the VA.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
The VA's duty to assist also included providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During an August 2008 VA examination, appropriate medical inquiry was accomplished and was factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In October 2008, the RO granted the Veteran's claim of entitlement to service connection for right medial collateral ligament strain and for the residuals of a right knee injury.  The RO assigned 10 percent ratings for each of those disorders, effective February 29, 2008.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

Because they are derived from the initial service connection claim, the issues of entitlement to increased ratings for right medial collateral ligament strain and the residuals of a right knee injury is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the veteran in the development of his claim of entitlement to increased ratings for the right knee disorders.  

Nevertheless, since the RO's October 2008 decision, the VA has obtained additional records of the Veteran's post-service VA treatment.  The VA also examined the Veteran in in January 2009 and July 2014 to determine the severity of the Veteran's right knee disorders.  As above, those examinations were factually informed, medically competent, and responsive to the issues under consideration.  

In addition, the VA scheduled the Veteran for a hearing at the RO before a Veterans Law Judge from the Board.  In July 2015, however, the Veteran withdrew that request, and he has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed as if the Veteran no longer desires a hearing.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's right medial collateral ligament strain is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  When a knee disorder is associated with recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, while a 20 percent rating is warranted for moderate impairment.  A 30 percent rating is warranted for severe knee impairment, manifested by recurrent subluxation or lateral instability.

The Veteran's residuals of a right knee injury are rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 10 percent rating is warranted when flexion of the knee is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In addition to the criteria set forth in the Diagnostic Codes, the Board will also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue  separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
Right Medial Collateral Ligament Strain

A review of the evidence such as the VA examinations in March 2008, January 2009 show that the Veteran has had right knee instability which has been distinguishable from that affecting his nonservice-connected left knee.  During the March 2008 VA examination, the examiner did not report the degree of severity.  However, during VA treatment for his right knee in November 2008, the Veteran reported that he was having right knee problems, and it was noted that he required a referral for a brace.  Moreover, during the VA examination two months later, the examiner found a considerable  degree of right medial collateral ligament instability.  He reported associated effusion, weakness, and tenderness, and described the level of impairment as marked and severe.  Such findings and the assessment by the January 2009 VA examiner suggest that from the time service connection became effective on February 29, 2008, the Veteran's right knee instability met or more nearly approximated the criteria for the 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the very least, there was an approximate balance of evidence both for and against the claim that his right medial collateral instability was productive of severe impairment.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  Accordingly, an initial 30 percent rating was warranted for right medial collateral instability, effective February 29, 2008.  To that extent, the appeal is granted.

In arriving at this decision, the Board notes that during the January 2009 examination, the examiner reported that the Veteran had traumatic genu recurvatum.  Such a disorder potentially warranted a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5263.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, VAOPGCPREC 23-97.  Many of the manifestations of genu recurvatum noted by the examiner, such as weakness, insecurity on weight bearing, and giving way, were effectively contemplated by the Veteran's rating for right medial collateral instability.  To further rate those manifestations under 38 C.F.R. § 4.71a, Diagnostic Code 5263 would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14 (2014).  Therefore, a separate rating for genu recurvatum was not warranted.  

On January 16, 2014, the Veteran's right knee was reexamined by the VA.  The Veteran reported that his condition had worsened and that approximately three times a year, he had flare-ups which caused him to fall when the knee to gave out.  On examination, however, the examiner noted that the right knee was stable to anterior-posterior and medial-lateral testing and that there was no evidence of recurrent subluxation.  There were no findings of genu recurvatum, and the examiner noted that the Veteran's right lower extremity strength was full at 5/5.  There was no evidence of atrophy of disuse, and repetitive testing did not alter the strength level or cause instability of station or disturbance of locomotion.  The examiner noted that the Veteran did not use any assistive devices to ambulate, and stated that the Veteran's right lower extremity function was not so diminished that he would be equally well-served by an amputation with prosthesis.  Further, there were no findings that the Veteran's residuals of a right knee injury were productive any more than slight impairment.  In addition, the examiner stated that the Veteran's knee or lower leg condition would not impact his ability to work.  Therefore, effective July 16, 2014, the Board finds that the manifestations due solely to the Veteran's right medial collateral ligament strain do not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Accordingly, an increased rating is not warranted, and, to that extent, the appeal is denied.

The Residuals of the Right Knee Injury

In addition to the rating for right medial lateral instability, the Veteran has a separate rating for the residuals of a right knee injury.  Since service connection became effective February 29, 2008, those residuals have been rated, primarily, on the basis of the Veteran's complaints of pain and limitation of right knee motion.  The VA examinations show that throughout the appellate period, the Veteran has been able to extend his knee fully to 0 degrees and to flex it to at least 120 degrees.  Repetitive motion does not produce any additional limitation of function not already contemplated by the rating for the Veteran's right knee instability.  There is no evidence of right knee deformity, edema, redness, heat or guarding of movement.  Although the Veteran's discomfort is brought on by ordinary activities such as sitting, standing, and walking, the two most recent examinations suggest that the residuals of the Veteran's right knee injury would not preclude him from performing more sedentary functions or types of employment.  Taken together, such findings do not meet or more nearly approximate the criteria for a rating in excess of 10 percent since service connection became effective February 29, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, the current rating for the residuals of a right knee injury is confirmed and continued, and to that extent, the appeal is also denied.  

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right knee disorders.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right knee disorders are manifested, primarily, by signs and symptoms of pain, instability, and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disorders, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected right knee disorders have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that his right knee disorders do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

ORDER

Effective February 29, 2008 through July 15, 2014, an initial 30 percent rating is granted for right medial collateral ligament strain, subject to the law and regulations governing the award of monetary benefits.  

Effective July 16, 2014, a rating in excess of 10 percent is denied for right medial collateral ligament strain.  

Entitlement to an initial rating in excess of 10 percent is denied for the residuals of a right knee injury



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


